Citation Nr: 9918513	
Decision Date: 07/06/99    Archive Date: 07/15/99

DOCKET NO.  97-16 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1967 to May 1970.

By rating decision in August 1976, the Huntington, West 
Virginia RO denied service connection for diabetes mellitus.  
The veteran was notified of that decision by letter of 
September 1976; however, she failed to file a timely appeal 
therefrom and that action became final.  See 38 C.F.R. 
§§ 20.302, 20.1103.

In August 1977, the veteran requested that the claim for 
entitlement to service connection for diabetes mellitus be 
reopened.  By rating decision in August 1977, the Huntington, 
West Virginia RO again denied service connection for diabetes 
mellitus.  The veteran was notified of that decision by 
letter dated that same month; however, she failed to file a 
timely appeal therefrom and that action became final.  Id.

In February 1980, the veteran again requested that the claim 
for entitlement to service connection for diabetes mellitus 
be reopened.  By rating decision in March 1980, the 
Huntington, West Virginia RO denied service connection for 
diabetes mellitus.  This determination was upheld by a Board 
of Veterans' Appeals (Board) decision dated in April 1981.  

Recently, the veteran requested that the claim for 
entitlement to service connection for diabetes mellitus be 
reopened.  This case comes before the Board on appeal from a 
February 1997 rating decision by the Huntington, West 
Virginia RO, which held that new and material evidence had 
not been submitted to reopen the veteran's claim.  This case 
was before the Board in October 1998 when it was remanded for 
additional development.



FINDINGS OF FACT

1.  Entitlement to service connection for diabetes mellitus 
was denied by rating decision dated in August 1976; the 
veteran did not appeal this denial.

2.  Entitlement to service connection for diabetes mellitus 
was denied by rating decision dated in August 1977; the 
veteran did not appeal this denial.

3.  Entitlement to service connection for diabetes mellitus 
was denied by rating decision in March 1980; the Board upheld 
this determination by decision dated in April 1981.

4.  Additional evidence submitted since April 1981 does not 
tend to show the presence of current disability related to 
service and is not so significant that it must be considered 
in order to decide fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  An April 1981 Board decision that denied service 
connection for diabetes mellitus is final.  38 U.S.C.A. 
§§ 1110, 5107, 7103 (West 1991); 38 C.F.R. §§ 3.303, 20.1100 
(1998).

2.  Evidence received since April 1981 is not new and 
material, and the veteran's claim for service connection for 
diabetes mellitus has not been reopened.  38 U.S.C.A. 
§§ 1110, 5107, 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An August 1976 rating decision denied the veteran's claim for 
service connection for diabetes mellitus on the basis that 
service medical records were negative for a diagnosis of 
diabetes mellitus.  Although the veteran was given written 
notification of this determination in September 1976, a 
timely appeal was not thereafter received.  The rating 
decision, therefore, became final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104 (a), 20.302, 20.1103 (1998).  An 
August 1977 rating decision again denied service connection 
for diabetes mellitus.  Although the veteran was given 
written notification of this determination that same month, a 
timely appeal was not thereafter received.  The rating 
decision, therefore, became final.  Id.  An April 1981 Board 
decision denied entitlement to service connection for 
diabetes mellitus.  That decision is final.  38 U.S.C.A. 
§ 7103 (West 1991); 38 C.F.R. § 20.1100 (1998).

The claim, however, will be reopened if new and material 
evidence has been submitted since the last final decision on 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 
9 Vet. App. 273 (1996).  The issue of new and material 
evidence must be addressed in the first instance by the Board 
because it goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  Once the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Id.  Further analysis, beyond the evaluation of 
whether the evidence submitted in the effort to reopen is new 
and material, is neither required nor permitted.  Id. at 
1384.  Any finding entered when new and material evidence has 
not been submitted "is a legal nullity."  Butler v. Brown, 
9 Vet. App. 167, 171 (1996) (applying an identical analysis 
to claims previously and finally denied, whether by the Board 
or by the RO).

In determining whether new and material evidence has been 
submitted, the Board must conduct a two-part analysis.  Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991).  First, it must be 
determined whether the evidence presented or secured since 
the prior final disallowance of the claim is new and 
material.  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  
Under applicable regulation:

[n]ew and material evidence means 
evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.

38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) and Evans v. Brown, 9 Vet. App. 273 (1996).  
It should also be pointed out that, in determining whether 
evidence is material, "credibility of the evidence must be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Second, if it is determined that the evidence is new and 
material, the Board must reopen the veteran's claim and 
evaluate the merits of that claim in light of all the 
evidence, both old and new.  Masors v. Derwinski, 2 Vet. App. 
181, 185 (1992).

At the time of the April 1981 Board decision, the evidence 
for consideration was the same evidence before the RO in 
August 1977 (the veteran's service medical records, which 
include a February 1970 glucose test with the notation 
"boarderline" [sic] but no diagnosis of diabetes mellitus; 
a medical affidavit from the veteran's private physician 
dated in August 1976, which notes no complaints or findings 
of diabetes mellitus; an October 1976 VA examination report, 
which notes findings of a fasting blood sugar of 125 and 
postprandial glucose of 203, and a diagnosis of diabetes 
mellitus; and a July 1977 Medicaid examination report, which 
notes a diagnosis of diabetes mellitus) as well as additional 
evidence submitted by the veteran in an effort to reopen her 
claim.  This newly received evidence included service medical 
records, private treatment records dated from 1977 to 1980, 
and a transcript from the veteran's July 1980 personal 
hearing.  The service medical records are duplicative of 
those considered by the RO in the August 1977 rating 
decision.  The private treatment reports show treatment for 
diabetes mellitus; no findings relating diabetes mellitus to 
active military service are given.  The hearing transcript 
notes that testimony was provided with respect to the 
appellant's belief that her diabetes mellitus began  during 
service as a borderline case of the disability.  She 
testified that, following service, she did not see a doctor 
for diabetes until 1976.  Upon consideration of this 
evidence, the Board denied service connection for diabetes 
mellitus, holding that the evidence does not establish that 
diabetes mellitus was incurred in, or aggravated by, active 
military service.  The April 1981 Board decision is final.  
38 C.F.R. § 20.1100 (1998).

In November 1996, the veteran requested that the claim for 
entitlement to service connection for diabetes mellitus be 
reopened.  The newly submitted evidence includes service 
medical records received by the RO in 1996, a November 1985 
statement from the veteran's private physician, private 
treatment reports dated from 1985 to 1988, a June 1988 VA 
examination report, a 1989 VA report of hospitalization, VA 
outpatient treatment reports dated from 1995 to 1996, a 
statement from the veteran received by the RO in March 1997, 
and a VA medical opinion dated in 1999.  The Board notes that 
in November 1996, the veteran submitted copies of service 
medical records in support of her claim to reopen.  These 
service medical records are duplicative of those considered 
by the Board in its April 1981 decision.  Therefore, they do 
not constitute new and material evidence sufficient to reopen 
the claim of service connection for diabetes mellitus.

The private treatment records notes that the veteran was seen 
for various complaints, including diabetes mellitus.  
Specifically, the veteran was seen with diabetic 
complications during her pregnancy in 1985.  The treatment 
records do not tend to demonstrate the onset or aggravation 
of diabetes mellitus in service, or otherwise relate diabetes 
mellitus to service.  As these records are not material to 
the claim at hand, demonstrating only that the veteran had 
post-service problems, they do not afford a basis upon which 
the veteran's claim may be reopened.  

The 1988 VA examination report notes a diagnosis of poorly 
controlled insulin dependent diabetes mellitus.  No findings 
relating a current diagnosis of diabetes mellitus to active 
military service are given.  The VA examination report does 
not tend to demonstrate the onset or aggravation of diabetes 
mellitus in service.  As this record is not material to the 
claim at hand, demonstrating only that the veteran had post-
service complaints, they do not afford a basis upon which the 
veteran's claim may be reopened.

In addition, the 1989 VA report of hospitalization notes a 
diagnosis of insulin dependent diabetes mellitus.  No 
findings relating a current diagnosis of diabetes mellitus to 
active military service are given.  The hospitalization 
report does not tend to demonstrate the onset or aggravation 
of diabetes mellitus in service.  As this record is not 
material to the claim at hand, demonstrating only that the 
veteran had post-service complaints, they do not afford a 
basis upon which the veteran's claim may be reopened.

The VA outpatient treatment reports note that the veteran was 
seen on several occasions from 1995 to 1996 with various 
complaints; assessment included diabetes mellitus.  No 
findings relating diabetes mellitus to active military 
service are given.  The treatment reports do not tend to 
demonstrate the onset or aggravation of diabetes in service.  
As these records are not material to the claim at hand, 
demonstrating only that the veteran had post-service 
problems, they do not afford a basis upon which the veteran's 
claim may be reopened.  

In addition, the other newly submitted evidence includes a 
March 1997 statement from the veteran.  In her statement, the 
veteran essentially contended that she was not a diabetic 
prior to service and had lab tests that revealed borderline 
diabetes mellitus during service.  This statement is 
essentially duplicative of allegations previously made and 
considered.  Moreover, lay assertions of medical causation do 
not suffice to reopen a claim under 38 U.S.C.A. § 5108.  
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  In short, 
because the veteran's opinion is not supported by medical 
expertise, it is not probative of the issue at hand, namely 
whether the veteran has a current disability which is 
attributable to service.  Therefore, the statement does not 
afford a basis upon which the veteran's claim may be 
reopened.

In January 1999, a VA examiner reviewed the veteran's claims 
folder, including her service medical records.  The examiner 
consulted with the veteran's treating physician, and together 
they opined that the veteran "did not have diabetes in the 
service."  This newly submitted evidence does not tend to 
demonstrate the onset or aggravation of diabetes mellitus in 
service, or otherwise relate diabetes mellitus to service.  
Therefore, the Board finds that no new and material evidence 
has been presented sufficient to reopen the claim of service 
connection for diabetes mellitus.  


ORDER

New and material evidence not having been submitted, the 
claim for service connection for diabetes mellitus is not 
reopened.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 

